Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 12/29/20.  Claims 1 – 15 have been examined and are pending.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 3 – 11, and 14 – 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the above mentioned claims, Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5.	35 U.S.C § 112, ¶ 5, does not permit multiple dependent claims that depend from a multiple dependent claim.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims draws limitations to a computer readable storage medium without indication if its non-transitory and hence could be construed to include non-transitory subject matter and hence doesn’t fall under any of the known categories of statutory subject matter. 

Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  20130304828 A1 Robertson et al. 

Regarding claims 1 and 12, a method comprising: 
associating, by a computing system configured to provide a social media service, based on content of a post to the social media service, a social media reaction for the content of the post with an action to be performed by an application; determining, by the computing system, a social media reaction to the content of the post; responsive to determining the social media reaction: publishing, by the computing system, an indication of the social media reaction to the social media service; outputting, by the computing system and to a remote system that is executing the application, a command for the application to perform the action associated with the social media reactions [0032 – 0035, shows all the elements of social networking including, posting, comments reaction, and commands associated to those reactions also common social networking platforms that already utilize those functions “… (such as YouTube.RTM., Flickr.RTM., etc.) and social networks (such as Facebook.RTM., Myspace.RTM., LinkedIn.RTM., Google+.RTM.,..”] as taught in [0032].

Regarding claim 2, the method of claim 1, wherein the application is a bug tracking application, wherein the content of the post is associated with a particular bug [0029, see debugging] for another application; 
wherein determining a social media reaction to the content of the post comprises receiving an indication of user input selecting a graphical element indicating affirmation of the content of the post, wherein publishing the indication of the social media reaction includes outputting, for display, an indication of the affirmation of the content of the post, and wherein outputting the command includes outputting, to the software bug tracking application, a command to increase priority of the particular bug [0032 – 0035, see previous addressed rationale above Affirmation same as reactions and likes].

Regarding claim 3, the method of any one of claims 1-2, wherein associating the social media reactions for the content of the post with the action to be performed by the application comprises associating the social media reaction with the action in response to receiving a threshold number of social media reactions to the content [Also refer to 0032 – 0035 for social media reaction and 0060, see threshold]. 

Regarding claim 4, the method of any one of claims 1-3, wherein associating the social media reactions for the content of the post with the action to be performed by the application comprises:
receiving, by the computing system, an indication that a feature has been added to the application; and associating the social media reactions with the action in response to receiving the indication that the feature has been added to the application [see claim 19, shows indication and receiving messages i.e. indication from a social media outlet].

Regarding claim 5, the method of any one of claims 1 – 4, wherein associating the social media reactions for the content of the post with the action to be performed by the application comprises:
determining, by the computing system, one or more topics of the content;
determining, by the computing system, whether at least one topic of the one or more topics corresponds to one or more features of the application; and
associating the social media reactions for the content of the post with the action to be performed by the application in response to determining that the at least one topic corresponds to the one or more features of the application [0032 – 0035, shows networks such as facebook where the aforementioned limitations as inherent as they are part of that platform reactions see  annotations as well as “ user posts” and “likes” ].

Regarding claim 6, the method of any one of claims 1-5, wherein associating the social media reactions for the content of the post with the action to be performed by the application comprises:
associating the social media reactions with the action based on user input received during creation of the post [0032-0035, see previously addressed rationale above].

Regarding claim 7, the method of any one of claims 1-6, wherein determining the social media reaction to the content of the post comprises receiving, by the computing system, an indication of user input selecting a graphical element indicating a reaction to the content of the post [0032 – 0035 see rationale as claims recites previously address limitations].


Regarding claim 8, the method of any one of examples 1-7, further comprising: storing, by the computing system, data identifying one or more actions the social media service is permitted to cause the application to perform, wherein associating the social media reaction with an action to be performed by the application comprises associating, by the computing system, each social media reaction of a plurality of social media reactions with a respective action of a plurality actions to be performed by the application, wherein the plurality of social media reactions include the social media reaction, and wherein the plurality of actions include the action to be performed by the application [0032 – 0035, teaches actions, reactions see likes, annotations and user posts].

Regarding claim 9, the method of any one of claims 1-8, further comprising: 
outputting, by the computing system, to a client computing device associated with a user, for display, an indication of a graphical user interface including: a first graphical element indicating a command to publish the social media reaction and perform the action associated with the social media reaction; and a second graphical element indication a command to publish the social media reaction without performing the action associated with the social media reaction, receiving, by the computing system, an indication of user input selecting the first graphical element; wherein the computing system is configured to output the command for the application to perform the action associated with the social media reaction in response to receiving the indication of the user input selecting the first graphical element [0032 – 0035, see user posts, annotations, likes also see old and well known social medias networks such as Facebook which teaches all aforementioned limitations].

Regarding claim 10, a computing system comprising: 
at least one processor; memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform the method of any one of claims 1-9 [see FIGs, 1, 2 and 4].

Regarding claim 11, a system comprising means for performing the method of any one of claims 1-9 [0032 – 0035]. 

Regarding claim 13, the computer-readable storage medium of claim 12, wherein execution of the instructions causes the at least one processor to associate the social media reactions for the content of the post with the action to be performed by at least causing the at least one processor to:
determine one or more topics of the content; determine whether at least one topic of the one or more topics corresponds to a bug monitored by the bug tracking application [0029, see debugging]; and responsive to determining that the at least one topic corresponds to the bug monitored by the bug tracking application, associate the social media reactions for the content of the post with the action to be performed by the application [0029, see debugging and troubleshooting, also see 0032 – 0035, regarding reactions see “ user posts” and “likes” ].

Regarding claim 14, the computer-readable storage medium of any one of claims 12-13, wherein execution of the instructions causes the at least one processor to associate the social media reactions with the action in response to receiving a threshold number of social media reactions to the content [0060, see threshold].

Regarding claim 15, the computer-readable storage medium of any one of claims 12-14, wherein execution of the instructions causes the at least one processor to associate the social media reactions for the content of the post with the action to be performed by the application in response to receiving an indication that a bug has been added to the application [ 0029 and 0060].
                                               Correspondence Information
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192